UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6654



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL J. SINDRAM,

                                              Defendant - Appellant.




                            No. 00-6949



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL J. SINDRAM,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-96-111-DKC)


Submitted:   September 20, 2000           Decided:   November 1, 2000
Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Hollis Raphael
Weisman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Michael Joseph Sindram appeals

district court orders denying his request to transfer the case to

another district court, denying his request for stamped envelopes,

serving upon him several Government filings, granting the United

States’ request for a writ of garnishment and ordering the Garnish-

ee United States Postal Service to pay over to the United States

funds and bonds seized during a search of Sindram’s home, and deny-

ing his motion for clarification and modification and for recusal.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See United States v. Sindram, No. CR-96-

111-DKC; CA-96-111-DKC (D. Md. May 1 & June 30 & July 13, 2000).*

We deny Sindram’s motions for appointment of counsel.   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED



     *
       Although two of the district court orders are marked as
filed on April 28 and June 29, the district court’s records show
that the April 28 order was entered on the docket sheet on May 1
and the June 29 order was entered on the docket sheet on July 13.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Pro-
cedure, it is the date that the orders were entered on the docket
sheet that we take as the effective dates of the district court’s
decisions. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 3